Title: From Thomas Jefferson to Jacob Crowninshield, 29 December 1803
From: Jefferson, Thomas
To: Crowninshield, Jacob


               
                  Sir
                     
                  Washington Dec. 29. 1803.
               
               The inclosed has been sent to me by some person who does not chuse to give his name. the usurpation of our flag, and the practice of our merchants to lend their cover to belligerent property has been a long & crying evil. we lose the profits of doing the same business for ourselves, subject our own vessels to suspicion & vexatious searches, and are in constant danger of being embroiled with the belligerent powers on account of property which we are only made to believe to be ours, by our own citizens, sacrificing every principle of truth & patriotism to personal favour. the only means I have of giving any effect to the suggestions of the writer, is to put it into the hands of some gentleman of the legislature acquainted with the subject. on that ground I take the liberty of committing it to you, to do in it whatever your own judgment shall direct. Accept my salutations & assurances of respect 
               
                  Th: Jefferson
               
            